

116 HR 2939 IH: State and Local General Sales Tax Protection Act
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2939IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mrs. Napolitano (for herself, Mr. Lowenthal, Mr. David Scott of Georgia, Mr. Huffman, Mr. Rouda, Mr. Carbajal, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to clarify the use of certain taxes and revenues.
	
 1.Short titleThis Act may be cited as the State and Local General Sales Tax Protection Act. 2.Use of revenues (a)Written assurances on use of revenueSection 47107(b) of title 49, United States Code, is amended—
 (1)in each of paragraphs (1) and (2) by striking local taxes and inserting local excise taxes; (2)in paragraph (3) by striking State tax and inserting State excise tax; and
 (3)by adding at the end the following:  (4)This subsection does not apply to State or local general sales taxes nor to State or local generally applicable sales taxes..
 (b)Restriction on use of revenuesSection 47133 of title 49, United States Code, is amended— (1)in subsection (a) in the matter preceding paragraph (1) by striking Local taxes and inserting Local excise taxes;
 (2)in subsection (b)(1) by striking local taxes and inserting local excise taxes; (3)in subsection (c) by striking State tax and inserting State excise tax; and
 (4)by adding at the end the following:  (d)Limitation on applicabilityThis subsection does not apply to—
 (1)State or local general sales taxes; or (2)State or local generally applicable sales taxes..
				